

115 S2981 IS: Opioid Overdose Reduction Act of 2018
U.S. Senate
2018-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 2981IN THE SENATE OF THE UNITED STATESMay 24, 2018Mr. Markey (for himself and Mr. Kaine) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo provide certain protections from civil liability with respect to the emergency administration of
			 opioid overdose drugs.
	
 1.Short titleThis Act may be cited as the Opioid Overdose Reduction Act of 2018. 2.PurposeThe purpose of this Act is to save the lives of people who intentionally or inadvertently overdose on heroin or other opioids by providing certain protections from civil liability with respect to the emergency administration of opioid overdose drugs.
 3.DefinitionsIn this Act— (1)the term health care professional means a person licensed by a State to prescribe prescription drugs;
 (2)the term opioid overdose drug means a drug that, when administered, reverses in whole or part the pharmacological effects of an opioid overdose in the human body; and
 (3)the term opioid overdose program means a program operated by a local health department, community-based organization, substance abuse treatment organization, law enforcement agency, fire department, other first responder department, or voluntary association or a program funded by a Federal, State, or local government that works to prevent opioid overdoses by in part providing opioid overdose drugs and education to individuals at risk of experiencing an opioid overdose or to an individual in a position to assist another individual at risk of experiencing an opioid overdose.
			4.Preemption and election of State nonapplicability
 (a)PreemptionExcept as provided in subsection (b), this Act preempts the law of a State to the extent that such law is inconsistent with this Act, except that this Act shall not preempt any State law that provides additional protection from liability relating to the administration of opioid overdose drugs or that shields from liability any person who provides or administers opioid overdose drugs.
 (b)Election of State regarding nonapplicabilitySections 5, 6, and 7 shall not apply to any civil action in a State court against a person who administers opioid overdose drugs if—
 (1)all parties to the civil action are citizens of the State in which such action is brought; and (2)the State enacts legislation in accordance with State requirements for enacting legislation—
 (A)citing the authority of this subsection; (B)declaring the election of the State that such sections 5, 6, and 7 shall not apply, as of a date certain, to any civil actions covered by this Act; and
 (C)containing no other provisions. 5.Limitation on civil liability for health care professionals who provide opioid overdose drugs (a)Limitation on liability (1)In generalNotwithstanding any other provision of law, a health care professional who prescribes or provides an opioid overdose drug to an individual at risk of experiencing an opioid overdose, or who prescribed or provided an opioid overdose drug to a family member, friend, or other individual in a position to assist an individual at risk of experiencing an opioid overdose, shall not be liable for harm caused by the use of the opioid overdose drug if the individual to whom such drug is prescribed or provided has been educated in accordance with paragraph (2) about opioid overdose prevention and treatment by the health care professional or as part of an opioid overdose program.
 (2)Education requirementsFor purposes of paragraph (1), an individual who has been educated in accordance with this paragraph shall have been trained on—
 (A)when to administer the opioid overdose drug; (B)how to administer the opioid overdose drug; and
 (C)the steps that need to be taken after administration of the opioid overdose drug. (b)ExceptionSubsection (a) shall not apply to a health care professional if the harm was caused by the gross negligence or reckless misconduct of the health care professional.
			6.Limitation on civil liability for individuals working for or volunteering at a state or local
			 agency opioid overdose program
 (a)In GeneralNotwithstanding any other provision of law, except as provided in subsection (b), no individual who provides an opioid overdose drug shall be liable for harm caused by the emergency administration of an opioid overdose drug by another individual if the individual who provides such drug—
 (1)works for or volunteers at an opioid overdose program; and (2)provides the opioid overdose drug as part of the opioid overdose program to an individual authorized by the program to receive an opioid overdose drug.
 (b)ExceptionSubsection (a) shall not apply if the harm was caused by the gross negligence or reckless misconduct of the individual who provides the drug.
			7.Limitation on civil liability for individuals who administer opioid overdose drugs
 (a)In generalNotwithstanding any other provision of law, except as provided in subsection (b), no individual shall be liable for harm caused by the emergency administration of an opioid overdose drug to an individual who has or reasonably appears to have suffered an overdose from heroin or other opioid, if—
 (1)the individual who administers the opioid overdose drug— (A)obtained the drug from a health care professional or as part of an opioid overdose program; or
 (B)is doing so pursuant to a prescription for an opioid overdose drug under section 505 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355) or is licensed under section 351 of the Public Health Service Act (42 U.S.C. 262); and
 (2)was educated in accordance with section 5(a)(2) by the health care professional or an opioid overdose program.
 (b)ExceptionSubsection (a) shall not apply to an individual if the harm was caused by the gross negligence or reckless misconduct of the individual who administers the drug.